Citation Nr: 9928696	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  96-27 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for fatigue.

2.  Entitlement to service connection for hair loss.

3.  Entitlement to service connection for intolerance to 
cold.  

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for the residuals of an 
abscess of the right arm.

6.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

7.  Entitlement to service connection for dysthymia.  

8.  Entitlement to service connection for the residuals of a 
dog bite to the left arm.  

9.  Entitlement to service connection for hypertension.  

10.  Entitlement to service connection for loss of sex drive.  

11.  Entitlement to service connection for migraine 
headaches.  

12.  Entitlement to service connection for sleep disturbance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that denied the veteran's claims of 
entitlement to service connection for PTSD, dysthymia, 
residuals of a dog bite to the left arm, hypertension, 
abscess of the right arm, hair loss, loss of sex drive, 
intolerance to cold, fatigue, migraine headaches, hearing 
loss, and sleep disturbance.  A notice of disagreement was 
received in April 1996.  A statement of the case was issued 
in April 1996.  A substantive appeal was received from the 
veteran in June 1996. 

In September 1997, the Board remanded this matter to the RO 
for further development.  


FINDINGS OF FACT

1.  The medical evidence of record does not currently tend to 
demonstrate that the veteran suffers from fatigue, related to 
service or otherwise.

2.  The medical evidence of record does not currently tend to 
demonstrate that the veteran suffers from hair loss, related 
to service or otherwise.

3. The medical evidence of record does not currently tend to 
demonstrate that the veteran suffers from intolerance to 
cold, related to service or otherwise.

4.  The medical evidence of record does not currently tend to 
demonstrate that the veteran suffers from hearing loss, 
related to service or otherwise.

5.  The medical evidence of record does not currently tend to 
demonstrate that the veteran suffers from residuals of an 
abscess of the right arm related to service.  

6.  The veteran is currently diagnosed with psychiatric 
disorders to include PTSD and dysthymia.  

7.  There is credible evidence of record that one of the 
claimed inservice stressors actually occurred, and that the 
veteran's PTSD is  related to his active duty service, to 
include this stressor. 

8.  The veteran's dysthymia is secondary to his PTSD.

9.  The veteran has some minimal scarring about the left 
wrist and forearm that is the residual of a dog bite 
sustained in service.  

10.  The veteran's claim of entitlement to service connection 
for hypertension is plausible.

11.  The veteran's claim of entitlement to service connection 
for loss of sex drive is plausible.

12.  The veteran's claim of entitlement to service connection 
for migraine headaches is plausible.

13.  The veteran's claim of entitlement to service connection 
for sleep disturbance is plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for fatigue is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim for entitlement to service connection 
for hair loss is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim for entitlement to service connection 
for intolerance to cold is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran's claim for entitlement to service connection 
for hearing loss is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  The veteran's claim for entitlement to service connection 
for the residuals of an abscess of the right arm is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  Service connection is established for PTSD. 38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.304(f) (1998)

7.  Service connection is established for dysthymia as 
secondary to PTSD.  38 U.S.C.A. §  5107(b) (West 1991); 
38 C.F.R. § 3.310 (1998)

8.  Service connection is established for residuals of a dog 
bite to the left arm. 38 U.S.C.A. §§ 1110, 5107(b) (West 
1991); 38 C.F.R. § 3.303 (1998)

9.  The claim of entitlement to service connection for 
hypertension is well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1998).

10.  The claim of entitlement to service connection for loss 
of sex drive is well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1998).

11.  The claim of entitlement to service connection for 
migraine headaches is well grounded.  38 U.S.C.A. §§ 1110, 
5107 (a) (West 19910; 38 C.F.R. § 3.303 (1998)

12.  The claim of entitlement to service connection for sleep 
disturbance is well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310 (1998).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 8 Vet.App. 374 (1995).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992). A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet.App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the inservice injury or disease and the 
current disability (through medical evidence). Caluza at 506. 
Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether or 
not a claim is well-grounded.  King v. Brown, 5 Vet.App. 19, 
21 (1993).

The Board points out that, with respect to disabilities which 
are claimed to be secondary to a service connected 
disability, as is the case here, the third Caluza requirement 
can also be met if there is evidence demonstrating that a 
disability is proximately due to or the result of a service-
connected disease or injury or if there is evidence that a 
service-connected disability has aggravated a non-service- 
connected disability.  38 C.F.R. § 3.310(a) (1998); Allen.


a.  Entitlement to service connection for fatigue.

The veteran contends that service connection is warranted for 
fatigue.  However, none of the requirements under Caluza are 
met in this case with respect to this claim.  Specifically, 
the veteran's service medical records are negative for 
complaints of or treatment for fatigue, and there is no 
medical evidence of record tending to indicate that the 
veteran currently suffers from fatigue, related to his active 
duty service or otherwise.  

During a December 1995 VA examination, the veteran indicated 
that he was suffering from fatigue, among other things 
(listed as "symptoms").  However, the Board notes that any 
lay statements made by the veteran to the effect that he 
suffers from hair loss related to his service do not provide 
a sufficient basis to conclude that he does suffer from 
fatigue related to service.  Espiritu.  Since there is no 
credible medical evidence of record demonstrating that the 
veteran suffers from fatigue related to service, the 
requirements set forth by the Court in Caluza, in order for 
claims to be well-grounded, are not met.


b.  Entitlement to service connection for hair loss.

The veteran contends that service connection is warranted for 
hair loss.  However, none of the requirements under Caluza 
are met in this case with respect to this claim.  
Specifically, the veteran's service medical records are 
negative for complaints of or treatment for hair loss, and 
there is no indication that the veteran suffers from hair 
loss, related to his active duty service or otherwise.  

The Board notes that any lay statements made by the veteran 
to the effect that he suffers from hair loss related to his 
service do not provide a sufficient basis to conclude that he 
does suffer from hair loss related to service.  Espiritu.  
Since there is no credible medical evidence of record 
demonstrating that the veteran suffers from hair loss related 
to service, the requirements set forth by the Court in 
Caluza, in order for claims to be well-grounded, are not met.


c.  Entitlement to service connection for intolerance to 
cold.

The veteran contends that service connection is warranted for 
intolerance to cold.  However, all of the requirements under 
Caluza are not met in this case with respect to this claim.  
The veteran's service medical records are negative for 
complaints of or treatment for intolerance to cold, and there 
is no indication that the veteran suffers from intolerance to 
cold, related to his active duty service or otherwise.  

The Board notes that any lay statements made by the veteran 
to the effect that he suffers from intolerance to cold 
related to his service do not provide a sufficient basis to 
conclude that he does suffer from intolerance to cold related 
to service.  Espiritu.  Since there is no competent medical 
evidence of record demonstrating that the veteran suffers 
from intolerance to cold related to service, the requirements 
set forth by the Court in Caluza, in order for claims to be 
well-grounded, are not met.


d.  Entitlement to service connection for hearing loss.

The veteran contends that service connection is warranted for 
hearing loss.  However, all the requirements under Caluza are 
met in this case with respect to this claim.  The veteran's 
service medical records are negative for complaints of or 
treatment for hearing loss, and there is no indication that 
the veteran currently suffers from hearing loss, related to 
his active duty service or otherwise.  

The veteran and his wife have submitted statements to the 
effect that the veteran suffers from hearing loss, however, 
as noted, lay statements do not provide a sufficient basis to 
conclude that the veteran does suffer from hearing loss 
related to service.  Espiritu.  Since there is no competent 
medical evidence of record demonstrating that the veteran 
suffers from hearing loss, related to service or otherwise, 
the requirements set forth by the Court in Caluza, in order 
for claims to be well-grounded, are not met.


e. Entitlement to service connection for the residuals of an 
abscess of the right arm. 

Regarding the first Caluza requirement (that there be a 
current disability demonstrated through medical diagnosis), 
it is noted that the report of a December 1995 VA examination 
indicates that the veteran related that he had had an abscess 
on his right forearm secondary an allergic reaction and that 
an incision and drainage was required, which left a scar on 
the right forearm.  This report also notes that there was 
very minimal scarring about his left wrist and forearm, which 
the veteran related to the dog bites in service.  Objective 
findings included healed wounds about the right arm with 
scars that were hardly visible and the veteran was diagnosed 
with asymptomatic scars about the right arm.  It is apparent 
to the Board that the examiner was referring to scars about 
the veteran's left arm.  Nevertheless, as it appears that the 
veteran does have a scar about his right forearm, this 
evidence sufficiently demonstrates, for the purposes of a 
well grounded claim, that the veteran suffers from the 
residuals of an abscess of the right arm, and thus satisfies 
the first Caluza requirement.  

However, the evidence of record does not demonstrate that the 
veteran ever suffered from an abscess of the right arm that 
was related to his service.  Since there is no competent 
medical evidence of record demonstrating that the veteran had 
an abscess of the right arm related to his active duty 
service, all the requirements set forth by the Court in 
Caluza, in order for a claim to be well-grounded, are not 
met.  The Board notes that any lay statements made by the 
veteran to the effect that he suffers from the residuals of 
an abscess of the right arm related to his service do not 
provide a sufficient basis to conclude that he does suffer 
from such residuals.  Espiritu.  Since there is no competent 
medical evidence of record demonstrating that the veteran 
suffers from the residuals of an abscess of the right arm 
related to service, the requirements set forth by the Court 
in Caluza, in order for claims to be well-grounded, are not 
met.


e.  Entitlement to service connection for PTSD and for 
dysthymia.

Initially, the Board finds that this claim is well-grounded.  
38 U.S.C.A. § 5107 (West 1991); Caluza, supra.  It is noted 
that service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that he was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet.App. 128 
(1997).  An opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor.  Cohen, supra.  

If a veteran did not engage in combat, his own allegations 
are insufficient to establish a service stressor; rather, the 
stressor must be established by official service records or 
other credible supporting evidence.  Doran v. Brown, 6 
Vet.App 283 (1994); Zarycki v. Brown, 6 Vet.App. 91, 97 
(1993).  

As noted above, the veteran served on active duty from March 
1969 to October 1970.  Service department records and 
statements received from the veteran reflect that he served 
in the Republic of Vietnam from February to October 1970.  
The veteran and his representative contend, in substance, 
that service connection is warranted for PTSD.  They contend 
that the veteran suffers from this disorder as a result of 
being exposed to constant shelling and mortar attacks while 
serving in Long Binh, witnessing a jeep getting hit by a 
rocket, and being attacked by "friendly fire."  The veteran 
has contended that such events caused him to fear for his 
life.  

The veteran has noted, and his personnel records confirm, 
that he served as a dog handler with the 212th Military 
Police Company while stationed in Vietnam.  Records requested 
and received from Department of the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) in May 1998 
indicate that Long Binh was the main base area location for 
the veteran's company during his tour of duty.  They also 
indicate that Long Binh came under rocket attack in February 
and March 1970.  

The medical evidence of record reflects that a VA 
neuropsychiatric examination was accomplished in February 
1991, at which time the veteran was diagnosed with 
generalized anxiety disorder, chronic, and headaches.  In 
December 1994, he was seen at a VA facility on an outpatient 
basis and was diagnosed with agitated depression secondary to 
post stress syndrome.  

In December 1994 the veteran was seen on an outpatient basis 
at a VA facility and gave a history of flashbacks and 
nightmares related to Vietnam, and complained that he was 
becoming more depressed and anxious.  The examiner's 
impression was that the veteran suffered from PTSD and 
depression.  In a December 1994 letter, J. Thomas Bowman, 
M.D., a family practitioner, noted that the veteran had 
significant mood swings and suffered from depression 
secondary to PTSD, which he related to the veteran's service.  

During a December 1995 VA examination, the veteran complained 
of recurrent and intrusive recollections of the war, 
recurrent dreams related to Vietnam, anhedonia, and 
difficulty concentrating and focusing.  During the 
examination, the veteran did not identify a specific 
stressor, noting that "[j]ust going to Vietnam was 
difficult."  It was noted that the veteran's reported 
problems and history included depression since December 1994, 
anxiety symptoms related to Vietnam, and anger and 
frustration related to intrusive recollections of war 
experiences; and that examiner noted that testing data seemed 
to corroborate these problems, although there was not an 
identifiable source of anxiety and depression.  The examiner 
found that since a clinical interview and history pointed to 
adequate vocational and social adjustment since separating 
from service, PTSD was not a likely diagnosis.  Instead, he 
diagnosed the veteran with anxiety disorder, not otherwise 
specified, and dysthymia.  

In a June 1996 letter, Dr. Bowman stated that he had treated 
the veteran for the past ten years and that it was his 
opinion that the veteran suffered from PTSD, caused by his 
exposure to life threatening situations in Vietnam.  In a 
February 1997 letter, Ron R. Hood, Ph.D. from the Blue Ridge 
Psychological Services indicated that he had conducted a 
psychological evaluation of the veteran and determined that 
symptoms of nervousness, anxiety, and thoughts of suicide 
began approximately in 1992, and that the veteran began 
active psychiatric treatment at that time.  Dr. Hood noted 
that the veteran also experienced symptoms of depression at 
the time, and that symptoms of PTSD were clearly active many 
years prior to 1992.  Finally, Dr. Hood opined that the 
veteran suffered from depression and anxiety associated with 
war experiences for many years but had not received 
appropriate treatment.  

The report of Dr. Hood's October and November 1996 
evaluations of the veteran was drafted in November 1997, and 
among other things, indicates that the veteran gave a history 
of experiencing combat fire in the form of friendly fire and 
unfriendly rocket attacks while stationed in Vietnam.  After 
a series of interviews and tests, Dr. Hood diagnosed the 
veteran with PTSD, apparently related to his reported 
experiences in Vietnam.  

In a January 1998 letter, Dr. Bowman stated that numerous 
factors relate to the veteran's PTSD, including numerous life 
threatening situations experienced in Vietnam.  

The evidence discussed above sufficiently demonstrates that 
the veteran is currently diagnosed with PTSD, related to his 
experiences in Vietnam, including experiencing enemy rocket 
attacks.  As such, the first requirement in order to 
establish service connection for PTSD (i.e. that there be a 
current diagnosis of the disorder) has been met in this case.   

With regard to the second requirement - that there be 
credible supporting evidence that a claimed in-service 
stressor actually occurred - the Board initially notes that 
the record does not sufficiently demonstrate that the veteran 
engaged in combat, nor does he allege that he engaged in 
combat during his period of active duty service.  Rather, as 
noted, he alleges that he witnessed, among other things, 
rocket attacks, which essentially put him in fear for his 
life.  As he did not serve in combat, his own allegations are 
insufficient to establish a service stressor; rather, the 
stressor must be established by official service records or 
other credible supporting evidence. Doran, supra.  

In this regard, there is an official record that corroborates 
the veteran's alleged stressor - specifically, the records 
from USASCRUR, noted above, indicate that Long Binh came 
under rocket attack in February and March 1970, and the 
veteran was apparently stationed there during that time 
period.  As such, the Board finds that this record confirms 
the veteran's statements to the effect that he witnessed 
rocket attacks while stationed at Long Binh.  

Although it was not demonstrated that the veteran was exposed 
to constant shelling and mortar attacks while serving in Long 
Binh, or that he in fact witnessed a jeep getting hit by a 
rocket, or was attacked by "friendly fire," the Board has 
no choice but to find that he was exposed to at least two 
rocket attacks and feared for his life.  In other words, the 
Board is bound to accept the veteran's account of the attacks 
and to accept the substantiated opinions of mental health 
personnel that PTSD had its origins during the veteran's 
active duty service. See Cohen, supra. 

In sum, the diagnoses of PTSD in this case is determinative 
since it was made relying on a (at least partial) 
substantiated history related by the veteran. Cohen; Swann v. 
Brown, 5 Vet.App. 229 (1993).  As there has been supportive 
evidence of the alleged stressor, the occurrence of the 
claimed stressor is established. Cohen; Moreau v. Brown, 9 
Vet.App. 389, 394-95 (1996); West, supra.

In light of all of the above, the Board finds that service 
connection is warranted for PTSD.

Finally, the Board also finds that, by resolving all doubt in 
the veteran's favor, service connection is warranted for 
dysthymia on a secondary basis.  In this regard, it is noted 
that the evidence reflects that the veteran has been 
diagnosed with dysthymia related to his war experiences 
and/or his PTSD.  As such, service connection is granted for 
dysthymia in addition to PTSD.  


f. Entitlement to service connection for the residuals of a 
dog bite to the left arm.

Initially, the Board finds that this claim is well-grounded.  
38 U.S.C.A. § 5107 (West 1991); Caluza, supra.  As noted 
above, service connection will be granted if it is shown a 
particular disease or injury resulting in disability was 
incurred or aggravated during active duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  

With respect to this claim, a review of the service medical 
records reveals that the veteran was seen in September 1969 
complaining of dog bites to the left wrist and forearm, and 
that he was treated and bandaged.  As discussed above, the 
report of a December 1995 VA examination indicates that the 
veteran had very minimal scarring about his left wrist and 
forearm, which he related to the dog bites in service.  
During this examination, a scar on the veteran's right arm 
was also noted, claimed by the veteran to be secondary to an 
incision and drainage of an abscess.  Objective findings 
included healed wounds about the right arm with scars that 
were hardly visible and the veteran was diagnosed with 
asymptomatic scars about the right arm.  As previously noted, 
it is apparent to the Board that the examiner was referring 
to scars about the veteran's left arm.  

As such, and resolving all doubt in the veteran's favor, the 
Board finds that service connection is warranted for the 
residuals of a dog bite to the left arm.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  


g.  Entitlement to service connection for hypertension, loss 
of sex drive, migraine headaches, and sleep disturbance.

As noted above, a well-grounded claim for entitlement to 
service connection requires competent evidence of a current 
disability (through medical diagnosis), incurrence or 
aggravation of a disease or injury in service (through lay or 
medical evidence) and a nexus between the inservice injury or 
disease and the current disability (through medical 
evidence).  Caluza at 506.  Further, disabilities which are 
claimed to be secondary to a service connected disability, 
the third Caluza requirement can also be met if there is 
evidence demonstrating that a disability is proximately due 
to or the result of a service-connected disease or injury or 
if there is evidence that a service-connected disability has 
aggravated a non-service- connected disability.  38 C.F.R. 
§ 3.310(a) (1998); Allen.

In his June 1996 substantive appeal, the veteran stated that 
his doctor had indicated that PTSD has contributed to his 
hypertension, lack of sex drive, migraine headaches, and 
inability to sleep.  In this regard, the Board notes that in 
his June 1996 and January 1998 letters, Dr. Bowman stated 
that PTSD caused, or is a contributing factor to, the 
veteran's hypertension, loss of sex drive, migraine 
headaches, and inability to sleep. 

In this decision, service connection has been established for 
PTSD, and for the purposes of a well grounded analysis only, 
King, the Board will accept Dr. Bowman's letters as 
sufficiently demonstrating that the veteran could be 
suffering from hypertension, loss of sex drive, migraine 
headaches, and inability to sleep, and that such disabilities 
could be related to his service-connected PTSD.  As such, the 
Board finds that this evidence sufficiently demonstrates that 
these claims are well grounded. Caluza, supra; see also, 
Obert v. Brown, 5 Vet.App 30 (1993).  However, for reasons 
set out below, further development is required to comply with 
the duty to assist doctrine prior to further appellate 
review.  38 U.S.C.A. § 5107 (West 1991).


ORDER

The veteran's claim of entitlement to service connection for 
fatigue is not well-grounded and is therefore denied.

The veteran's claim of entitlement to service connection for 
hair loss is not well-grounded and is therefore denied.

The veteran's claim of entitlement to service connection for 
intolerance to cold is not well-grounded and is therefore 
denied.

The veteran's claim of entitlement to service connection for 
hearing loss is not well-grounded and is therefore denied.

The veteran's claim of entitlement to service connection for 
the residuals of an abscess of the right arm is not well-
grounded and is therefore denied.

Service connection for PTSD is granted.

Service connection for dysthymia is granted.

Service connection for residuals of a dog bite to the left 
arm is granted.

The claim of entitlement to service connection for 
hypertension is well grounded; to this extent only, the 
veteran's claim is granted.

The claim of entitlement to service connection for loss of 
sex drive is well grounded; to this extent only, this claim 
is granted.

The claim of entitlement to service connection for migraine 
headaches is well grounded; to this extent only, this claim 
is granted.

The claims of entitlement to service connection for sleep 
disturbance are well grounded; to this extent only, this 
claim are granted.


REMAND

As determined above, the veteran's claim of entitlement to 
service connection for hypertension, loss of sex drive, 
migraine headaches, and sleep disturbance are well grounded, 
and as such, VA is under a statutory duty to assist the 
veteran with the development of evidence pertinent to these 
claims. 38 U.S.C.A. § 5107(a) (West 1991).  

In this regard, the Board is of the opinion that a VA 
examination should be accomplished in order to determine 
whether the veteran does indeed suffer from such 
disabilities, and if so, whether they were caused or 
aggravated by his service-connected PTSD.  The Board notes 
that while the letters from Dr. Bowman in which he noted that 
PTSD caused (or is a contributing factor to) the veteran's 
hypertension, loss of sex drive, migraine headaches, and 
inability to sleep, were sufficient to "well-ground" the 
claim, further clarifying evidence is needed prior to 
addressing it on the merits (for example, there is no 
clinical evidence of record, to include blood pressure 
readings, that clearly indicates whether the veteran suffers 
from hypertension).  

As such, this matter is remanded to the RO for the following 
action:


1.  All VA treatment records of the 
veteran, which are not currently in the 
claims file, should be obtained and 
associated with the claims file.

2.  Appropriate VA examinations should be 
accomplished in order to determine 
whether the veteran currently suffers 
from hypertension, migraine headaches, 
loss of sex drive, and sleep disturbance 
(it should be clearly noted whether loss 
of sex drive and sleep disturbance, if 
found, are disabilities or are simply the 
manifestation(s) of a disability).  The 
claims folder should be made available to 
the examiner prior to the examination, 
and the examiner should specifically 
indicate whether the veteran currently 
suffers from any of these alleged 
disabilities.  If the veteran does suffer 
from any of these disabilities, the 
examiner should specifically indicate 
whether they are related to his service-
connected PTSD or to his active service 
in general.  In making such findings, the 
examiner should specifically comment on 
the "diagnoses" made by Dr. Bowman, 
noted above.  

3.  The RO should inform the veteran that  
he may provide any further detailed 
statements from Dr. Bowman to the effect 
that he does suffer from hypertension, 
migraine headaches, loss of sex drive, 
and sleep disturbance, related to his 
PTSD.  

4.  The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for hypertension, migraine 
headaches, loss of sex drive, and sleep 
disturbance, taking into consideration 
all applicable VA laws and regulation.  
If the decision(s) remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be given the appropriate 
time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran unless he receives further notice, 
but he may furnish additional evidence and argument while the 
case is in remand status. 




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals







